28 A.3d 992 (2011)
302 Conn. 935
STATE of Connecticut
v.
Stephen J. KRIJGER.
Not in source.
Supreme Court of Connecticut.
Decided September 28, 2011.
Richard E. Condon, Jr., senior assistant public defender, in support of the petition.
Mitchell S. Brody, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 130 Conn.App. 470, 24 A.3d 42, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the evidence was sufficient to establish that the defendant's convictions were based upon `true threats' and were not protected speech under the first and fourteenth amendments to the United States constitution?"
EVELEIGH and HARPER, Js., did not participate in the consideration of or decision on this petition.